Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 13, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00039-CV


  MARK S. WOLFE, IN HIS OFFICIAL CAPACITY AS TEXAS STATE
         HISTORIC PRESERVATION OFFICER, Appellant

                                       V.

     MAX BOWEN, MAX BOWEN ENTERPRISES AND JUAN HIJO
                INVESTMENTS, LTD, Appellees

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 11-CV-1464


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed January 7, 2014. On February 5,
2014, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.